DETAILED ACTION

This Notice of Allowance is in reply to the Pre-Brief Conference request filed on 01/19/2021.
The Examiner’s Amendment is written below on 02/09/2021.
Claims 7-19 have been cancelled. 
Claims 1-6 are pending.
The Examiner respectfully rescinds the 101 and 103 rejections following an Examiner’s amendment to place the application in condition for allowance. 
Examiner’s Amendment
1.                  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.                  Authorization for this examiner’s amendment was given in a telephone interview with Attorney Greg Meyer, Reg. 59915, on 02/08/2021.
3.      The following is a current listing of claims and will replace all prior versions and listings of claims in the application. The application has been amended as follows:

Claims 1-6 have been presented on 10/19/2020 and are indicated as allowable subject matter.
Claim 1 (Currently Amended). A system for receiving electronic messages from a financial institution, the system comprising:
 a plurality of switches configured to communicate with one another, the plurality of switches including a first switch and a second switch, wherein the first switch includes processing circuitry configured to: 

identify one of the plurality of switches to process the electronic message based on the unique transaction identifier;
 process the electronic message when the first switch is the identified one of the plurality of switches, and record or update a state of the transaction to which the electronic message relates in at least one database to indicate a total number of electronic messages received and generated with regard to the transaction, wherein the state of the transaction is recorded or updated in the at least one database to indicate the transaction is complete when said total number satisfies a threshold number; and 
forward the electronic message to the second switch for processing when the second switch is the identified one of the plurality of switches, whereby the second switch is able to record or update the state of the transaction to which the electronic message relates in the at least one database.  

Claim 2 (Previously Presented). The system according to claim 1, wherein the unique transaction identifier uniquely identifies the transaction with which the electronic message relates. Application No: 15/537,181 Page 2 of 14 Amendment D and Response to Final Office Action  

Claim 3 (Previously Presented). The system according to claim 2, wherein the processing circuitry of the first switch is further configured to perform a hashing function on the electronic message, the hashing function using the unique transaction identifier of the electronic message and a number of the plurality of switches to identify the one of the plurality of switches to process the electronic message.  

Claim 4 (Previously Presented). The system according to claim 1, wherein the at least one database includes a first database and a second database; and wherein the plurality of switches comprises:

a first set of switches including the first switch and the second switch, the first set of switches located at a first location and connected to the first database, whereby the switches of the first set of switches are able to record or update states of transactions in the first database; 

and a second set of switches located at a second location and connected to the second database, whereby the switches of the second set of switches are able to record or update states of transactions in the second database;
 and wherein the processing circuitry of the first switch, when the first switch is the identified one of the plurality of switches, is further configured to:
record or update the state of the transaction in the first database to indicate that the transaction is complete when said total number of electronic messages received and generated with regard to the transaction satisfies the threshold; 
and then generate a transaction confirmation message and transmit the transaction confirmation message to at least one of the switches of the second set of switches, whereby the at least one of the switches of the second set of switches is able to record or update a state of the transaction in the second database indicating that the transaction is complete. Application No: 15/537,181 Page 3 of 14 Amendment D and Response to Final Office Action  

Claim 5 (Previously Presented). The system according to claim 4, wherein when the second switch is the identified one of the plurality of switches to which the electronic message is to be forwarded and when the second switch is not operational for processing the electronic message, the processing circuitry of the first switch is further configured to either:
forward the electronic message to another switch of the first set of switches for processing of the electronic message; or process the electronic message.  

Claim 6 (Previously Presented). The system according to claim 4, wherein when the second switch is the identified one of the plurality of switches to which the electronic message is to be forwarded and when the second switch is not operational for processing the electronic message and when no other switch of the first set of switches is operational for processing the electronic message, the processing circuitry of the first switch is further configured to either: forward the electronic message to a switch of the second set of switches for processing of the electronic message; or process the electronic message.

Claims 7-19 have been cancelled per telephonic conversation on 02/08/2021.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed toward a system for receiving electronic messages from a financial institution, the system comprising: a plurality of switches configured to communicate with one another, the plurality of switches including a first switch and a second switch, wherein the first switch includes processing circuitry configured to: receive an electronic message for a transaction, the electronic message including a unique transaction identifier for the transaction; identify one of the plurality of switches to process the electronic message based on the unique transaction identifier; process the electronic message when the first switch is the identified one of the plurality of switches, and record or update a state of the transaction to which the electronic message relates in at least one database to indicate a total number of electronic messages received and generated with regard to the transaction, wherein the state of the transaction is recorded or updated in the at least one database to indicate the transaction is complete when said total number satisfies a threshold number; and forward the electronic message to the second switch for processing when the second switch is the identified one of the plurality of switches, whereby the second switch is able to record or update the state of the transaction to which the electronic message relates in the at least one database.
Hotta (US 2009/0292810 A1) discloses An apparatus has a unit that receives plural messages, which belong to plural transactions and respectively have a pertinent transaction identifier, in an indefinite order; plural processors each having a queue storing the messages belonging to a transaction in charge, and outputting, after the messages belonging to one of the transactions in charge have become complete, the complete messages in the queue to a message processing unit; an allocation unit that outputs the received message to one of the plural processors, wherein one of the processors is identified based on the transaction identifier of the received message and an allocation rule predetermined for the transaction identifier; and a change unit that changes the allocation rule when activating or stopping the processor. When the change unit changes the allocation rule, each of the processors outputs at least messages for which re-allocation is necessary to the allocation unit. 
Mintz (US 2012/0084191 A1) discloses A sticky order routing system may include multiple order routers in communication with an electronic exchange for communicating transaction messages. Each of the order routers communicates transaction messages between multiple associated trading sessions and the electronic exchange, where of the associated trading sessions is assigned to the order router in communication with the electronic exchange. Transaction message traffic between the order routers and the electronic exchange is monitored, such as randomly, based on round-robin assignment, and/or trading data. In response to transaction message traffic exceeding a threshold, the trading session may be assigned to a new order router. 
Armes et al. (US 2008/0072226 A1) discloses In a packet-based transaction processing system, workload is balanced across multiple computer systems. A plurality of packets is received from a plurality of clients over a plurality of communications sessions. Each of the plurality of packets includes a portion of a transaction involving a financial transaction instrument that requires authorization. The plurality of packets are processed to assemble a plurality of transactions. Each of the plurality of transactions is then transmitted to an application server selected from a plurality of servers that provides authorization for the transactions. The server may be selected from the plurality of servers based on a round-robin distribution of the plurality of servers, and additionally, the round-robin distribution may be modified to account for a workload on each of the plurality of servers.
Furthermore, Chaudhuri (US 2005/0195815 A1) teaches The present invention provides improved methods and systems to build an integrated IP network in which high-quality services such as voice and best-effort data services can be provided with higher reliability and lower cost. A new type of router, called a PACS router, is disclosed in which the user terminals, computer servers, access routers and other service terminals are connected to the integrated router. A PACS router includes a packet-switching fabric and a circuit-switching fabric interconnected by channelized high-speed links. The PACS router creates and uses two types of channels within channelized high-speed links, which in turn are transported from one router to another via SONET network links. The channels are labeled as either packet-channel or circuit-channel according to the usage of these channels. High-quality services are mapped into a circuit-channel at the service originating router and routed through the circuit-switching fabrics in the routers. The best-effort services, on the other hand, are mapped into a packet-channel, which is terminated in each PACS router where packets from packet-channels are extracted and routed hop-by-hop according to the packet destination header address. A network built with PACS routers uses signaling and routing protocols to segregate traffic into different classes and route them using circuit-channels and packet-channels depending on quality of service requirements. Routing high-quality service over circuit-channels eliminates routing delay typically incurred in packet-switching fabrics, enhances reliability from software malfunction in the router since existing connection at circuit-switching fabric does not depend on software control and enhances network scalability by not having to terminate all traffic into packet-switching fabrics in every PACS router. The circuit-switching fabrics in the PACS routers also provide further immunity by fast rerouting of failed circuits via alternate routes when a network fault is detected.
However, in the instant application none of the prior art of record either individually or in combination teaches or suggests claim 1.The instant application is directed toward a system for receiving electronic messages from a financial institution, the system comprising: a plurality of switches configured to communicate with one another, the plurality of switches including a first switch and a second switch, wherein the first switch includes processing circuitry configured to: receive an electronic message for a transaction, the electronic message including a unique transaction identifier for the transaction; identify one of the plurality of switches to process the electronic message based on the unique transaction identifier; process the electronic message when the first switch is the identified one of the plurality of switches, and record or update a state of the transaction to which the electronic message relates in at least one database to indicate a total number of electronic messages received and generated with regard to the transaction, wherein the state of the transaction is recorded or updated in the at least one database to indicate the transaction is complete when said total number satisfies a threshold number; and forward the electronic message to the second switch for processing when the second switch is the identified one of the plurality of switches, whereby the second switch is able to record or update the state of the transaction to which the electronic message relates in the at least one database.. For these reasons claim 1 is deemed to be allowable over the prior art of record, and claims 2-6 are allowed by dependency on an allowed claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they relate to transaction with unique identifiers are listed on the enclosed PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695                                                                                                                                                                                                        
/KITO R ROBINSON/Primary Examiner, Art Unit 3619